Exhibit 10.3 SHARE CANCELLATION AGREEMENT AND RELEASE THIS AGREEMENT is hereby made effective this 10th day of October 2011, by and between RED ROCK PICTURES HOLDING, INC., a Nevada corporation, having its address at 6019 Olivas Park Drive, Suite C, Ventura, CA 93003 (the "Company"), Office Supply Line, Inc. a Nevada corporation (“OSL”) and Todd Wiseman. RECITALS WHEREAS, pursuant to that certain Share Exchange Agreement dated the date hereof the Company intends to acquire up to 100% of the issued and outstanding shares of OSL from the OSL shareholders in exchange for the issuance of certain shares of the Company (the “Exchange”); WHEREAS, pursuant to Todd Wiseman’s employment agreement with the Company (“Employment Agreeemnt”), Mr. Wiseman is entitled to receive up to 5,000,000 or more shares of the Company’s common stock (the “Shares”); WHEREAS, the parties agree to the cancellation of any and allShares represented by the executed Employment Agreement in exchange for a spin-off of certain assets of the Company as contemplated in the Asset Assignment Agreement between the Company and Revolution Oils, LLC dated October 10, 2011 (the “Asset Assignment Agreement”); and WHEREAS, both the Company and Todd Wiseman deem it to be in their respective best interests to immediately cancel the Shares. NOW THEREFORE, in consideration of the mutual covenants contained herein (the sufficiency whereof is hereby acknowledged by the parties hereto), the parties hereby agree to and with each other as follows: AGREEMENT 1.CONSIDERATION. In consideration for cancellation of theShares of the Company, the Company shall spin-off of certain assets of the Company as contemplated in the Asset Assignment Agreement, a copy attached hereto as Exhibit A. 2.CANCELLATION OF THE SHARES. The Shares shall be cancelled effective on the date of this Agreement. 3.RELEASE.Todd Wisemantogether with his heirs, executors, administrators, and assigns hereby fully, forever, irrevocably and unconditionally releases, remises and discharges the Company and its subsidiaries and affiliates and each of their current or former officers, directors, stockholders, attorneys, agents, or employees (collectively, the "Company Released Parties") from any and all claims, charges, complaints, demands, actions, causes of action, suits, rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts, agreements, promises, doings, omissions, damages, executions, obligations, liabilities and expenses (including attorneys' fees and costs), of every kind and nature, known or unknown, which he ever had or now has against the Company or Company Released Parties including, but not limited to, all claims arising out of (i) the original grant and this cancellation of the Shares and (ii) the Employment Agreement, dated December 30, 2009, between Todd Wiseman and the Company (the “Employment Agreement”), including any claim for any past salary or equity in the Company owed pursuant to the Employment Agreement, or (iii) Todd Wiseman’s employment with or separation from the Company, all wrongful discharge claims, all common law claims including, but not limited to, actions in tort, defamation, breach of contract and any claims under any other federal, state or local statutes or ordinances not expressly referenced above. 4.Termination of Employment Agreement.The Employment Agreement is herby terminated. 5.Representations and Warranties of Todd Wiseman.As an inducement to OSL entering into the Exchange, and to obtain the reliance of OSL and the OSL shareholders, Todd Wiseman e represents and warrants, as follows: (a)Litigation and Proceedings.Todd Wiseman has not commenced, or intends to commence, any actions, suits, proceedings against the Company or any of its former or current officers and directors or affecting the Company or its properties, at law or in equity, before any court or other governmental agency or instrumentality, domestic or foreign, or before any arbitrator of any kind. (b)Related Party Transactions with the Company.Except as disclosed on Schedule 4(b) hereto, no related party to Todd Wiseman is owed any money by Red Rock or is otherwise a creditor of Red Rock. (c)Shares Owned.Todd Wiseman hereby represents and warrants that, other than the Shares, they do not own or have the claim on any other shares of common stock or preferred stock of Red Rock; and upon execution of this Agreement that he will no longer hold any equity interest in Red Rock. 6.MUTUAL REPRESENTATIONS. As may be required, the parties will execute and deliver all such further documents, do or cause to be done all such further acts and things, and give all such further assurances as in the opinion of the Company or its counsel are necessary or advisable to give full effect to the provisions and intent of this Agreement. 7.GOVERNING LAW. This Agreement will be governed by and construed in accordance with the laws of the State of New York. 8.COUNTERPARTS. This Agreement may be executed in several counterparts, each of which will be deemed to be an original and all of which will together constitute one and the same instrument. 9.ELECTRONIC DELIVERY. Delivery of an executed copy of this Agreement by electronic facsimile transmission or other means of electronic communication capable of producing a printed copy will be deemed to be execution and delivery of this Agreement. (signature page follows) IN WITNESS WHEREOF the parties hereto have placed their signatures hereon on the day and year first above written. COMPANY RED ROCK PICTURES HOLDING, INC. By: Name:Anthony Gentile, Title:President, Chief Financial Officer and Secretary TODD WISEMAN By: OFFICE SUPPLY LINE, INC. By: Name: Title: EXHIBIT A COPY OF ASSET ASSIGNMENT AGREEMENT Schedule 4(b) Related Party Transactions with the Company Anti-aging Executive Producer Agreement – which agreement is being assigned to Revolution Oils, LLC pursuant to Asset Assignment Agreement
